Citation Nr: 1741966	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral vision loss.

3.  Entitlement to an initial rating in excess of 50 percent prior to January 29, 2013 for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to May 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2013 rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The July 2012 rating decision (in pertinent part) denied service connection for right ear hearing loss and for vision loss.

The March 2013 rating decision (in pertinent part) granted service connection for major depressive disorder and assigned an initial staged rating of: (1) 50 percent, effective August 19, 2010 (the date of the original claim for service connection), and (2) 100 percent, effective January 29, 2013 (the date of a VA examination).  In April 2013, the Veteran filed a Notice of Disagreement requesting an effective date prior to January 29, 2013 for the 100 percent rating assigned for major depressive disorder.  The Board finds that it is most favorable to the Veteran to recharacterize this issue as one seeking an initial rating in excess of 50 percent (i.e., up to the maximum rating of 100 percent) prior to January 29, 2013 for major depressive disorder.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  [Because the Veteran is already in receipt of the maximum rating of 100 percent from January 29, 2013, the question of a higher rating for that period is moot and is not before the Board.]

On the Veteran's October 2013 VA Form 9 (pertaining to the issue seeking a higher initial rating for major depressive disorder prior to January 29, 2013), he requested a hearing before the Board.  However, through a February 2017 telephone conversation with VA (documented in writing on a VA Form 27-0820), the Veteran withdrew his request for such hearing.

The matters of service connection for right ear hearing loss and for bilateral vision loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

Prior to January 29, 2013, the Veteran's service-connected major depressive disorder disability is shown to have been manifested by symptoms causing deficiencies in most areas, but is not shown to have been manifested by symptoms causing total social and occupational impairment.


CONCLUSION OF LAW

An initial rating of 70 percent (but no higher) prior to January 29, 2013 for major depressive disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent one VA psychiatric examination (in January 2011) during the pertinent period prior to January 29, 2013.  The Board finds that the report of this VA examination contains sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's major depressive disorder disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [Thereafter, he was awarded a 100 percent rating for his major depressive disorder effective January 29, 2013 (the date of a subsequent VA psychiatric examination).]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to a higher initial rating prior to January 29, 2013 for major depressive disorder, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson, 12 Vet. App. at 119, 126-127.

Major depressive disorder is rated under Code 9434 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. §§ 4.130, Code 9434.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores of 55 and 60 for his major depressive disorder during the applicable timeframe.  GAF scores ranging from 51 to 60 generally reflect moderate symptoms.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (VA is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Board is grateful to the Veteran for his honorable service.

During the pertinent period (i.e., prior to January 29, 2013), the Veteran's service-connected major depressive disorder disability is shown to have caused occupational and social impairment with deficiencies in most areas, particularly with regard to work, social relationships, thinking, and mood.  Throughout this period, the evidence of record (including the report of his January 2011 VA psychiatric examination) documents his reports of having difficulty working, of social withdrawal, of suicidal thoughts, and of near-continuous depression.  In an August 2010 statement, he stated: "I have to go into my room & close all doors & windows to make it dark for 2 days or more - until the depression and stress goes away."  On January 2011 VA psychiatric examination, he was assigned a GAF score of 55.

However, during the pertinent period (i.e., prior to January 29, 2013), the Veteran's service-connected major depressive disorder disability is not shown to have caused total social and occupational impairment.  Throughout this period, the evidence of record (including the report of his January 2011 VA psychiatric examination) documents his reports of having good relationships with his wife, his two adult children, and his mother, thereby contradicting a finding of total social impairment.  He also reported that he had stopped working at his last job in property management in approximately 2009 because of problems with his legs (in addition to symptoms of depression and lack of energy).  Mental status examinations during this period consistently reflected normal findings with regard to orientation, appearance, hygiene, behavior, and speech.  In fact, at no time during the pertinent period (i.e., prior to January 29, 2013) has the Veteran's service-connected major depressive disorder disability been shown to cause any of the following symptoms or any other symptoms of comparable severity: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self (because he consistently reported that he would not act on his suicidal thoughts) or hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or severe memory loss (which are all contemplated by the 100 percent rating criteria).

As discussed in detail above, the disability picture of the Veteran's major depressive disorder, as shown by the evidence of record, does not reflect total occupational and social impairment at any time during the period prior to January 29, 2013.  Furthermore, as outlined above, the majority of his major depressive disorder symptoms during this period are contemplated by the 70 percent rating criteria.

Accordingly, the Board finds that an initial rating of 70 percent (but no higher) for major depressive disorder is warranted prior to January 29, 2013.  See 38 C.F.R. § 4.130, Code 9434; see also Fenderson, 12 Vet. App. at 119, 126-127.

[Because the Veteran has not claimed that he is unable to obtain or maintain gainful employment due solely to his service-connected major depressive disorder, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) has NOT been raised in the context of the increased rating claim for major depressive disorder on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).]


ORDER

An initial rating of 70 percent (but no higher) prior to January 29, 2013 for major depressive disorder is granted, subject to the regulations governing payment of monetary awards.


REMAND

In a February 2013 written statement, the Veteran expressed disagreement with the denial of service connection for right ear hearing loss and for vision loss by the AOJ's July 2012 rating decision.  [The Veteran also indicated in his February 2013 written statement that he should be service-connected for left ear hearing loss; however, the July 2012 rating decision granted service connection for left ear hearing loss, and therefore any appeal seeking service connection for that issue is moot.]

The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge the February 2013 Notice of Disagreement with regard to the issues of service connection for right ear hearing loss and for vision loss, and the AOJ has not issued a Statement of the Case (SOC) addressing these issues, as required.  Therefore, the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999)..  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

The AOJ must issue an SOC addressing the claims of service connection for right ear hearing loss and for vision loss, and advise the Veteran and his representative of the period of time afforded for submission of a substantive appeal.  [If one IS TIMELY RECEIVED, then the pertinent issue(s) should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


